Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Claims 1-3, 65-66, 69-72 and 77-78 are allowed because the prior art fails to teach or suggest to measure methylation of all of MAST1 (SEQ ID NO: 82), PREX1 (SEQ ID NO: 86) and THBD (SEQ ID NO 107) in a subject suspected of having cancer.  The closest prior art teaches to detect PREX1 and THBD methylation in colorectal cancer samples (Abstract, Table 7).  Other prior art teaches to detect methylation of THBD, PREX1 or MAST1, but never all three (WO 2017201606; US 20190161805; US 20070237813; WO 2014062218; US 20160355885; WO 2016060278; US 20160355885).
	As to patent eligibility under Section 101, the claims are directed to a laboratory analysis of MAST1 (SEQ ID NO: 82), PREX1 (SEQ ID NO: 86) and THBD (SEQ ID NO 107) methylation in a particular sample.  Even if the claims recited ineligible subject matter, yet the claims require non-routine laboratory analysis of MAST1 (SEQ ID NO: 82), PREX1 (SEQ ID NO: 86) and THBD (SEQ ID NO 107) in non-routine sample from a human subject suspected of having cancer.  Thus, the claims are eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 65-66, 69-72 and 77-78 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637